TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 23, 2020



                                      NO. 03-19-00876-CV


                                  Edward Navarro, Appellant

                                                v.

                                 Erica Nichole Nunn, Appellee




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the trial court on November 1, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order. Therefore, the Court affirms the trial court’s order. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.